TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00302-CV



                                  S. G. and M. W., Appellants,

                                                 v.

               Texas Department of Family and Protective Services, Appellee,


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 270,956-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S.G. has filed a motion to dismiss her appeal. S.G. states that she no longer

wishes to pursue her appeal and certifies that she has conferred with appellee’s counsel and the

attorney ad litem and that they do not oppose her motion to dismiss. Accordingly, we grant S.G.’s

motion to dismiss her appeal. See Tex. R. App. P. 42.1. We direct the clerk of this Court to re-style

the caption of the instant appeal as follows:


                                          M.W., Appellant

                                                 v.

                  Texas Department of Family and Protective Services, Appellee
                Appellant M.W. has filed a motion to abate this appeal for 30 days. Counsel for

M.W. has represented to this Court that he has been unable to effectively communicate with M.W.

to determine if he desires to proceed with this appeal following the determination by S.G. not to

pursue her appeal. The appellate record was complete on May 12, 2016, making M.W.’s brief due

on June 22, 2016. Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing

180 days for court’s final disposition). The accelerated schedule constrains this Court’s leeway to

abate or grant extensions. Accordingly, we deny the motion to abate and grant M.W. an extension

of time to file his brief. We order M.W. to file his brief no later than July 5, 2016. If the brief is not

filed by that date, this Court may (1) dismiss the appeal for want of prosecution unless M.W.

reasonably explains the failure and appellee is not significantly injured; (2) if appellee’s brief is filed,

regard that brief as reasonably presenting the case and affirm the trial court’s judgment without

examining the record; or (3) decline to dismiss and give further direction as this Court considers

proper. See Tex. R. App. P. 38.8(a)(1)–(3).

                It is so ordered June 21, 2016.



Before Justices Puryear, Goodwin and Field




                                                     2